DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because leadline is missing from numeral 11 in Figure 1; and a bracket should embrace the illustrations of Figures 1 and 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 1108562. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “said perimeter wall having a thickness at the annular element that is greater than the thickness at the first opening and the second opening”; however, it is not clear to the Examiner whether perimeter wall thickness is greater than the first and second openings’ thickness combined or individually. The Examiner is unable to determine the metes and bounds of the claim.
	Claim 1 recites “the hydraulic sealing body comprising…an annular element…comprising a first annular abutment surface…and a second annular abutment surface”. Claim 9 recites “…a hydraulic sealing body according to claim 1, wherein said annular element of the hydraulic sealing body comprises a first annular abutment surface in contact with said head portion of the coupling terminal and a second annular abutment surface, axially opposite to the first annular abutment surface, in contact with said axial end of the hydraulic hose”. It is not clear to the Examiner whether or not duplicate first and second annular abutment surfaces are being claimed in claim 9. The Examiner is unable to determine the metes and bounds of claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3127196, Fabian et al.
	In regards to claim 1, in Figures 1-2 and paragraphs detailing said figures, Fabian et al disclose a hydraulic sealing body (3, 22) for bicycle hydraulic braking systems, the hydraulic sealing body comprising a radially inner surface defining a through-cavity and an annular element (9, 28) projecting in a radially inner direction from said radially inner surface, said annular element comprising a first annular abutment surface configured to receive in a contact relationship a head portion of a coupling terminal and a second annular abutment surface, axially opposite to the first annular abutment surface, configured to receive in contact relationship an axial end of a hydraulic hose.
	In regards to claim 2, in Figures 1-2 and paragraphs detailing said paragraphs, Fabian et al disclose said radially inner surface defines a first opening for the insertion of the head portion of the coupling terminal and a second opening for the insertion of the axial end of the hydraulic hose.
	In regards to claim 3, as best understoody in Figures 1-2 and paragraphs detailing said paragraphs, Fabian et al disclose a perimeter wall defined between said radially inner surface and a radially outer surface; said perimeter wall having a thickness at the annular element that is greater than the thickness at the first opening and the second opening.
	In regards to claim 4, in Figures 1-2 and paragraphs detailing said paragraphs, Fabian et al disclose said annular element is arranged in an intermediate axial position between the first opening and the second opening.
	In regards to claim 5, in Figures 1-2 and paragraphs detailing said paragraphs, Fabian et al disclose said annular element is made in one piece with said radially inner surface.
	In regards to claim 6, in Figures 1-2 and paragraphs detailing said paragraphs, Fabian et al disclose said annular element (28) is an insert that is inserted in said through-cavity.
	In regards to claim 7, in Figures 1-2 and paragraphs detailing said paragraphs, Fabian et al disclose said annular element is made of elastomeric material.
	In regards to claim 8, in Figures 1-2 and paragraphs detailing said paragraphs, Fabian et al disclose on said radially inner surface, an annular groove that engages an annular projection from said annular element (indirectly).


Claim(s) 1 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4412693, Campanini.
	In regards to claim 1, in Figure 1 and paragraphs detailing said figure, Campanini discloses a hydraulic sealing body (30) for bicycle hydraulic braking systems, the hydraulic sealing body comprising a radially inner surface defining a through-cavity and an annular element (36) projecting in a radially inner direction from said radially inner surface, said annular element comprising a first annular abutment surface configured to receive in a contact relationship a head portion of a coupling terminal and a second annular abutment surface, axially opposite to the first annular abutment surface, configured to receive in contact relationship an axial end of a hydraulic hose.
	In regards to claim 9, as best understood, in Figure 1 and paragraphs detailing said figure, Campanini discloses a hydraulic hose assembly for bicycle hydraulic braking systems comprising: a hydraulic hose (H) comprising an axial end; a coupling terminal (10, 20) comprising an insertion portion (13) that is inserted in said axial end of the hydraulic hose and a head portion (20) that is arranged at an end of the insertion portion and projects in a radially outer direction from said insertion portion; and a hydraulic sealing body according to claim 1, wherein said annular element of the hydraulic sealing body comprises a first annular abutment surface in contact with said head portion of the coupling terminal and a second annular abutment surface, axially opposite to the first annular abutment surface, in contact with said axial end of the hydraulic hose.
	In regards to claim 10, as best understood, in Figure 1 and paragraphs detailing said figure, Campanini discloses said head portion of the coupling terminal comprises, at an axial end facing towards said insertion portion, an annular abutment surface (near 24) in contact with said first abutment surface of the annular element of the hydraulic sealing body.
	In regards to claim 11, as best understood, in Figure 1 and paragraphs detailing said figure, Campanini discloses said annular element of the hydraulic sealing body has a central opening with a diameter in the radial direction that is smaller than the diameter of the head portion and greater than the diameter in the radial direction of the insertion portion.
	In regards to claim 12, as best understood, in Figure 1 and paragraphs detailing said figure, Campanini discloses said head portion of the coupling terminal has a connection surface that is arranged at an axial end opposite to the insertion portion and is axially outside the hydraulic sealing body.
	In regards to claim 13, as best understood, in Figure 1 and paragraphs detailing said figure, Campanini discloses a clamping screw (38) that is slidable along said hydraulic hose and configured to contact and crimp said hydraulic sealing body.
	In regards to claim 14, in Figure 1 and paragraphs detailing said figure, Campanini discloses a kit for connecting a hydraulic hose to a bicycle component, the kit comprising: a coupling terminal comprising an insertion portion insertable in a hydraulic hose and a head portion arranged at an axial end of the insertion portion and projecting in a radially outer direction from said insertion portion; a hydraulic sealing body comprising a radially inner surface defining a through-cavity and an annular element projecting in a radially inner direction from said radially inner surface; said annular element of the hydraulic sealing body comprising a first annular abutment surface configured to contact said head portion of the coupling terminal and a second annular abutment surface, axially opposite to the first annular abutment surface, configured to contact said axial end of the hydraulic hose; and, a clamping screw configured to contact said hydraulic sealing body.
	In regards to claim 15, in Figure 1 and paragraphs detailing said figure, Campanini discloses a method for assembling a hydraulic hose assembly comprising: providing a hydraulic sealing body having a through-cavity in which an annular element is arranged projecting in a radially inner direction comprising a first annular abutment surface, a second annular abutment surface axially opposite to the first annular abutment surface and a central hole; providing a coupling terminal having a head portion and an insertion portion; providing a hydraulic hose having an axial end; inserting the coupling terminal in the through-cavity of the hydraulic sealing body so that the insertion portion passes through the central hole; and, inserting the insertion portion of the coupling terminal in the axial end of the hydraulic hose so that the head portion of the coupling terminal contacts the first annular abutment surface of the hydraulic sealing body and the axial end of the hydraulic hose contacts the second annular abutment surface of the hydraulic sealing body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679